Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/600,297.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/600,297 contain every element of claims 1-30 of the instant application and such anticipate claims 1-30 of the instant application.
3.	This is a provisional obviousness-type double patenting rejection since the conflicting claims have not yet been patented. The mapping of the rejected claims of the instant application to the copending application is as follows:
Claim 1 in the instant application #17/213,995 corresponds to claim 1 in the co-pending application #15/600,297. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kelekar (US Patent 9,537,876) in view of Fisher (Us Patent Pub. 2014/0215065).

As per claim 1, 11 and 21: A method for assessing a network environment, the method comprising (See abstract): 
assessing, by the computing device with the network scanning appliance device, each of the identified devices for one or more vulnerabilities (Col 25, lines 1-24; identifying new vulnerabilities, generating test scripts for new vulnerabilities, conducting vulnerability assessment tests to determine presence of the new vulnerabilities on the target); 
generating, by the computing device, network status data and any actionable items for the identified devices for the one or more vulnerabilities based on the assessing (Col 25, lines 1-24); and 
providing, by the computing device, the generated status data and any actionable items (Col 25, lines 1-24; determining that security status of a network comprising the target is vulnerable; and determining based on the determination of the change of status, that the security status of the network comprising the target is vulnerable, wherein, the detection at the target is implemented by at least one of an operating system (OS) service, an OS command, a hook, or an API).
Kelekar does not specifically disclose individually identifying and harvesting, by the computing device, by executing a scan with a network appliance device to obtain identification information for one or more devices each with an Internet Protocol address currently on a defined network in a network environment, based on responses to address resolution packets transmitted by the network appliance device to the one or more devices currently on the defined network in the network environment, wherein the network appliance device separate from each of the one or more identified devices and coupled to the network environment.
Fisher discloses the appliance identification data element can be associated, by the router 22, with the intended destination 30 for this data (e.g., an Internet protocol address in the network 28 that identifies the destination for the data such as, for example, a particular manufacturer or service center site, and the transport protocol such as UDP or TCP/IP designated by the appliance and/or the destination associated with the particular appliance, as realized, for instance, through a standard routing data structure), the payload can be verified via a verification element (see, e.g., element 48 in FIG. 3), such as a checksum, and then directed to that intended destination without concern for or regardless of the payload content (Paragraph 24).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Kelekar and Fisher in it’s entirety, to modify the technique of Kelekar for individually identifying and harvesting, by the computing device, with a network appliance identification device information for one or more devices each with an Internet Protocol address currently on a defined network in a network environment by adopting Fisher's teaching for the appliance identification data element can be associated, by a router, with the intended destination for this data (e.g., an Internet protocol address in the network that identifies the destination for the data. The motivation would have been to improve assessing a network environment.
As per claims 2, 12 and 22: The method as set forth in claim 1 wherein the individually identifying and harvesting with the network appliance device identification information for the one or more devices further comprises individually identifying and harvesting, by the network assessment computing device, with the network appliance device the identification information for one or more devices each with an Internet Protocol address based on responses to address resolution packets transmitted by the network appliance device to the one or more devices currently on the defined network in the network environment (See Fisher; Paragraph 24; appliance identification data element can be associated, by the router 22, with the intended destination 30 for this data (e.g., an Internet protocol address in the network 28 that identifies the destination for the data such as, for example, a particular manufacturer or service center site, and the transport protocol such as UDP or TCP/IP designated by the appliance and/or the destination associated with the particular appliance, as realized, for instance, through a standard routing data structure), the payload can be verified via a verification element (see, e.g., element 48 in FIG. 3), such as a checksum, and then directed to that intended destination without concern for or regardless of the payload content).
As per claims 3, 13 and 23: The method as set forth in claim 1 wherein the individually identifying and harvesting with the network scanning appliance device identification  information for the one or more devices and the assessing each of the identified devices for one or more vulnerabilities is executed on a continuous basis at adjustable time periods (See Kelekar; Col 26, lines 22-25; recording the detection of the event; and providing the event to a network scanner at periodic intervals). 
As per claims 4, 14 and 24: The method of claim 1, further comprising: generating, by the computing device, one or more queues for an order for the scanning of the identified devices (See Kelekar; Col 25, lines 1-24; determining that security status of a network comprising the target is vulnerable; and determining based on the determination of the change of status, that the security status of the network comprising the target is vulnerable, wherein, the detection at the target is implemented by at least one of an operating system (OS) service, an OS command, a hook, or an API).
As per claim 5, 15 and 25: The method of claim 4 further comprising:
determining, by the computing device, when one or more of the identified devices leaves the network environment or when one or more new devices join on the network environment (See Kelekar; Col 25, lines 35-48; determining at least one of a change in the status of the interface of the target, or a change in status of ports on an active interface of the target); and
adjusting, by the computing device, one or more of the generated queues based on the determination of the one or more of the identified devices that leave or on the one or more of the new identified devices that decides that join (See Kelekar; Col 25, lines 35-48; wherein the detecting in response to the notification further comprises monitoring status of interfaces on the target, possible states of the interface includes being active, and not active, and monitoring start or stop of network services on an active interface of the target).
As per claim 6, 16 and 26: The method of claim 4 further comprising: adjusting, by the computing device, one of the generated queues to add one of the one or more of the identified devices after an indication is received that a remediation has been completed (See Kelekar; Col 20, lines 46-47; The vulnerability and script database is updated with one or more new vulnerabilities and scripts).
As per claim 7, 17 and 27: The method of claim 6, further comprising: identifying and providing, by the computing device, one or more solutions from a solutions database based on the assessing for the one or more vulnerabilities (See Kelekar; Col 20, lines 22-27; updates his vulnerability and script database. On a signal that the vulnerability database is updated, the VA server scans the target system for presence of these new vulnerabilities, and if found sends a report to the agent).
As per claim 8, 18 and 28: The method of claim 6, further comprising: adjusting, by the computing device, the assessing for at least one of the one or more vulnerabilities (See Kelekar; Col 20, lines 22-27; updates his vulnerability and script database. On a signal that the vulnerability database is updated, the VA server scans the target system for presence of these new vulnerabilities, and if found sends a report to the agent).
As per claims 9, 19 and 29: The method of claim 1, further comprising:
generating, by the computing device, audit trail data based on the assessing (See Kelekar; Col 25, lines 48-53; generating a list of network services started on the active network interface of the target, comparing at least two status from the list).
As per claim 10, 20 and 30: The method of claim 1, further comprising:
executing, by the computing device, operating system fingerprinting on a periodic basis with the network scanning appliance device to obtain updated device data on each of the identified devices (See Kelekar; Col 20, lines 22-27; updates his vulnerability and script database. On a signal that the vulnerability database is updated, the VA server scans the target system for presence of these new vulnerabilities, and if found sends a report to the agent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433